                  Case 6:14-cr-06038-EAW-JWF Document 398 Filed 01/25/19 Page 1 of 1


ROTHENBERG LAW
TRIAL LAWYERS



David Rothenberg, Esq.
                              January 25, 2019
Times Square Building
45 Exchange Blvd, Suite 800   BY EMAIL ONLY [dawn_samuel@nywd.uscourts.gov]
Rochester, NY 14614

Phone (585) 232-1946          Hon. Elizabeth A. Wolford
Fax: (585) 232-4746           United States District Judge
david@rothenberglawyers.com
                              Kenneth B. Keating Federal Building
rothenberglawyers.com         100 State Street
                              Rochester, New York 14614

                              Re:     United States v. Alexander Green, et ano.
                                      14-cr-6038

                              Dear Judge Wolford:

                              I am writing to follow up this morning’s request for permission for Alex Green to
                              travel outside of the Northern District of California next week.

                              As we indicated on the record before Your Honor, Mr. Green requests permission to
                              travel to New York City on January 28, 2019, to participate in meetings with
                              representatives of the Howard Hughes Corp. and related companies, concerning
                              potential art installations. Mr. Green would be staying at 85 North 3rd Street, #507,
                              Brooklyn, New York 11249. Mr. Green would return to San Francisco on February
                              4, 2019.

                              After court, I was advised that the local probation office has checked with USPO
                              Josh Libby in San Francisco to confirm that he has no objection; I was advised that
                              the Western District office has no objection either.

                              Thank you for your consideration of this request.

                              Respectfully,

                              David Rothenberg
                              David Rothenberg

                              DR/be

                              cc:     Sean Eldridge, AUSA [sean.eldridge@usdoj.gov]
                                      Camaryn Lochner, USPO [camaryn_lochner@nywp.uscourts.gov]
                                      Josh Libby, USPO [josh_libby@canpt.uscourts.gov]




                                                                                          Dated: January 25, 2019
